       Case 4:19-cv-00335-DCB Document 16 Filed 05/12/20 Page 1 of 2



 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Harvey Lloyd Hayden,                                 No. CV-19-00335-TUC-DCB
10                  Plaintiff,                            ORDER
11   v.
12   Prestige Horizons, et al.,
13                  Defendants.
14
15
            On May 6, 2020, the Plaintiff sent a letter to the Court, which the clerk docketed
16
     as a Notice. (Doc. 13.) The letter explains the difficulties related to serving the
17
     Defendants. It appears that there is some subterfuge at play, but with the assistance of the
18
     Arizona Attorney General’s Office, the Plaintiff may be able to serve at least some of the
19
     entities relevant to the Prestige Horizon operations. The current deadline for effecting
20
     service is May 18, 2020. It appears to the Court that the letter, docketed as a Notice,
21
     should have been docketed as a Motion for Extension of Time to Serve Defendants.
22
            The Plaintiff is also in the process of amending the Complaint to name the
23
     numerous entities that are allegedly responsible for the Prestige Horizon operations. This
24
     amendment came to the Court’s attention through another letter sent to the Court, which
25
     the Clerk docketed as a Motion for Leave to Amend. (Doc. 12.) The Court was not able
26
     to grant leave to amend because the letter was not the proper procedural presentation of
27
     such a request. The Court notes that it was not at all clear from the first letter related to
28
     the amendment that the new defendants the Plaintiff was proposing to add were in fact
       Case 4:19-cv-00335-DCB Document 16 Filed 05/12/20 Page 2 of 2



 1   related to the Prestige Horizon operations which are the subject of the Plaintiff’s case.
 2   This only became apparent through the second letter, with the email from the Arizona
 3   Attorney General being especially helpful. At this time, service on the currently named
 4   Defendants can be made. Service on any new Defendants will have to wait until the
 5   amendment, which must be filed in accordance with the directives of the Court’s last
 6   Order (Doc. 14.)
 7          The Court is sympathetic to the Plaintiff’s situation, but he must begin to comply
 8   with relevant procedural rules for filing. It is not appropriate to send a letter to the Court,
 9   requiring the Clerk and this Court to guess at its meaning. In its last Order, the Court
10   referred the Plaintiff to this Court’s website: www.azd.uscourts.gov at Rules, General
11   Orders & Forms, and there is also information on the website for “Those Proceeding
12   Without an Attorney.” Again, the Court refers the Plaintiff to its website and the
13   requirement that he comply with the Federal Rules of Civil Procedure and the Local
14   Rules. Before filing any other document, the Plaintiff shall review Local Rule 7.1 to
15   ensure all future filings conform to this Rule, or they may be subject to being stricken by
16   the Court.
17          Accordingly,
18          IT IS ORDERED that the Notice (Doc 13) shall be treated as a Motion for an
19   Extension of Time to Serve Defendants, which is GRANTED to: June 18, 2020. Plaintiff
20   shall file proofs of service in conformance with Fed. R. Civ. P. 4(l).
21          Dated this 12th day of May, 2020.
22
23
24
25
26
27
28


                                                  -2-
